UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 1, 2009 Commission file numbers: 333-82084-01 333-82084 PAPERWEIGHT DEVELOPMENT CORP. APPLETON PAPERS INC. (Exact Name of Registrant as Specified in Its Charter) (Exact Name of Registrant as Specified in Its Charter) Wisconsin Delaware (State or Other Jurisdiction of Incorporation or Organization) (State or Other Jurisdiction of Incorporation or Organization) 39-2014992 36-2556469 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 825 East Wisconsin Avenue, P.O. Box 359, Appleton, Wisconsin 54912-0359 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (920)734-9841 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Press Release On September 1, 2009, Appleton Papers Inc. (“Appleton”) announced that it is extending the consent date for its previously announced private offers to exchange its outstanding 8.125% Senior Notes due 2011 and 9.75% Senior Subordinated Notes due 2014 for new 11.25% Second Lien Notes due 2015. A copy of Appleton’s press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1Press Release, dated September 1, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 2, 2009 Paperweight Development Corp. By:/s/ Jeffrey J. Fletcher Name:Jeffrey J. Fletcher Title:Controller SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 2, 2009 Appleton Papers Inc. By:/s/ Jeffrey J. Fletcher Name:Jeffrey J. Fletcher
